          Case 3:20-cv-06087-VC Document 32 Filed 09/11/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  SAMUEL, SON & CO. (USA) INC.,                     Case No. 20-cv-06087-VC
                 Plaintiff,
                                                    ORDER DENYING APPLICATION
          v.                                        FOR TEMPORARY RESTRAINING
                                                    ORDER
  APEL EXTRUSIONS, INC., et al.,
                                                    Re: Dkt. No. 14
                 Defendants.



       The application for a temporary restraining order is denied for several related reasons: (i)

Samuel, Son & Co. has not made a strong showing that the materials taken by Iavarone are trade

secrets; (ii) If they are trade secrets, Samuel, Son & Co. has not made a strong showing that the

defendants are likely to use them, in light of the testimony, given under oath by the defendants,

that they have sequestered the materials, have not used them, will not use them, and have offered

a forensic examination of Iavarone’s hard drive; and (iii) Samuel, Son & Co. has not made a
strong showing of irreparable harm. For similar reasons, and assuming the defendants continue

to agree to keep the materials sequestered, a preliminary injunction seems unlikely.

       A case management conference is scheduled for Tuesday, September 29, 2020 at 2:00

p.m. to discuss next steps, including how discovery should proceed and when APEL’s

jurisdictional arguments should be adjudicated.

       IT IS SO ORDERED.

Dated: September 11, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
